Dear Mr. Hays:
We are in receipt of your letter concerning the provisions of Louisiana law on dual officeholding, and their possible effect on the makeup of the village council in your town. We understand your question to be whether the village clerk could also serve as an alderman, and also whether the fact that the person in question was the wife of another of the aldermen on the council violated any state law.
As to the first question, Louisiana law is clear on the question of town clerks doubling as aldermen. Such a practice is within the bounds of the law. This office has repeatedly stated that the positions of town clerk and street commissioner are exempt from the dual officeholding prohibitions. See La. R.S. 33:381(B), which states, in pertinent part:
          "The street commissioner and clerk may be an alderman, and the mayor may be street commissioner, if the board of aldermen so decides."
Therefore, no problem arises with respect to an alderman in Jamestown serving as the village clerk. As to the question of the propriety of a spouse of an aldermen serving as clerk, we defer that question  to the State Commission on Ethics for Public Employees, which can be reached at their address at 7434 Perkins Road, Baton Rouge, Louisiana, 70808 and phone number (504) 765-2308.
Should you require our further assistance on this or any other problem, please let us know.
Sincerely,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:  10/13/95
Date Released: